DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 
Claims 1-23, 26, 31, 32, and 35 are cancelled. 
Claims 24-25, 27-30, 33, 34 and 36-39 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 06/012,228 filed 06/13/2014 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/02/2021 has been considered in full by the examiner. 

Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 


Claims 24-25, 27-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 24-25, 27-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
Assigning items of additional data associated with individual ones of the initial data vectors including properties of a sample associated, that are study variables, with an individual initial data vector, as in claim 24. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Generating a set of properties of a sample associated with a set of initial data vectors, as in claims 24 and 36. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Identifying a subset of initial data vectors having an associated item of additional data including a selected property, as in claims 24 and 36. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Generating a set of mass spectrometry peaks by performing peak identification on the subset of initial data vectors, as in claims 24 and 36. This step reads on one that can be performed by the human mind and is therefore an abstract idea.

Assigning to the individual initial data vectors one or more items of additional data, as in claim 25. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Grouping or selecting a number of initial data vectors according to one or more properties of the sample, as in claim 25. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Processing by validating grouped initial data vectors, as in claim 25. This step reads on one that can be performed by the human mind and is therefore an abstract idea. The “processing” does not recite necessitated computer technology, e.g. implementation of a neural network or other software that must be implemented on a computer.
Claims 37-38 are drawn to characterizing the data that is assigned to the collected data vectors. Data however is abstract and characterization of abstract data by describing its meaning or purpose is not a practical application. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Content Extraction, 776 F.3d at 1347 (finding that “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”)
Step 2A: Consideration of Practical Application
The claims recite providing information representative of a molecular compound which is merely an output of data and is extra-solution activity as described in MPEP 2106.05(g). The claims do not recite additional elements that practically apply the judicial exception, i.e. the process drawn to an abstract idea.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.
The claims also recite “additional elements” drawn to receiving by the system data vectors and additional data (claim 36, 2nd step); providing a visual representation of properties which is data; receiving a selection of a property by a user which is inputting of data; and providing information representative of the molecular compounds which is outputting of data. The recited additional elements are routine, conventional and well understood extra solution activities of inputting and outputting of date to a computer system, as discussed in MPEP 2106.05(g).
The claims further recite the “additional elements” of enzymatically, physically or chemically treating the sample, as in claims 33-34 and 39. However, enzyme digestion of proteins before MS is well known, routine and conventional as taught by at least Ward et al. (US 2016/0139151, par. 0106); Berntenis (US 2008/0281847; par. 0003); and Lyng et al. (US 2015/0018242; par. 0098).
Furthermore, MPEP 2106.05(g) sets forth that the step of data gathering is insignificant extra solution activity when carried out by routine, conventional and well 
Regarding searching a computerized database, database searching is also routine, conventional and well understood and an extra solution activity toward data gathering.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Mass spectrometry data gathering is well known and does not impose meaningful limitations on the recited abstract idea steps and database searching is also routine, conventional and well understood.
Other elements of the method include a “processing” step which implies the use of a processor, a database, and storage and processor are a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicants argue (Remarks, page 8-9) that the claims are directed to an improvement in computer related technology. Applicants cite the decisions in Enfish, Finjan, Inc. and Amdocs.
In response, Applicants are not recognizing a distinction between an improvement to a computer and implementation of a computer for processing efficiency. 
In the Enfish decision, the claims were draw to a data structure which functioned as a self-referential table for a computer database. The court found that the claims were “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer as is the case herein.
In the Finjan decision the claims were deemed to be an improvement to computer technology, specifically computer security technology. In contrast, the instantly claimed process is relying on a computer for computational efficiency to solve an otherwise abstract idea.
In the Amdocs decision the court found that the invention relied on an “unconventional” operation of components. The “components” would be the “additional elements” analyzed above under step 2B. In contrast, the instant claims recite routine, conventional and well understood additional elements that are not operating in any unconventional way.
For the reasons set forth above, when the Two Step analysis introduced by the 2019 Revised Patent Subject Matter Eligibility Guidance (not incorporated into the 

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claim 37 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following rejection is maintained and modified in view of Applicant’s amendments.
	
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 24-25, 27-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (WO 2013/149963 published 10/10/2013; IDS .
Zubarev et al. teach a method of quantifying analytes from mass spectral data (Abstract). 
Zubarev et al. teach obtaining a set of mass spectral data (page 4, lines 27-31 and page 11, lines 23-28)(i.e. initial data representing a test of an individual sample by mass spectrometer); Zubarev et al. teach mass spectra in Figure 9B as abundance versus m./z and in Figure 8 as Abundance versus Time, which makes obvious receiving data vectors when the spectra are represented with a data array.
Zubarev et al. teach determining apparent abundances and determining localized neighboring analytes (page 5, lines 1-5) which makes obvious receiving one or more items of additional data associated with the initial data vectors and generating a set of properties of samples associated with the initial data vector.
Zubarev et al. teach (page 5, lines 15-16) that determining localized neighboring analytes includes determining their locality with respect to retention time which makes obvious properties that are study variables. The specification describes examples of study variables as including time elapsed (par. 0016).
Zubarev et al. make obvious providing a visual representation of properties wherein Zubarev et al. teach a table of peptides (Table 4, page 51) and spectra.
Zubarev et al. teach (page 12, lines 9-33) using MS/MS peak patterns (i.e. identifying a subset of initial data vectors and generating a set of mass spectrometric peaks by performing a peak identification operation) to match the MS/MS peak patterns with those of known analytes or theoretical patterns contained in the database; Zubarev 
Zubarev et al. teach identifying localized neighboring analytes “n” (page 17-18, connecting paragraph) which are a group of neighboring peptides corresponding to a target peptide (page 35, lines 16-20), wherein the target peptide reads on being the “one or more properties of the sample.”
Zubarev et al. teach repeating the method for as many target analytes as desired (page 24, line 27-28) which makes obvious validation of processed initial vectors.   
Zubarev et al. teach spiking samples with internal standards that have the same chemical structure as some analytes (page 2, lines 26-29)(i.e. chemically treating the sample).
Zubarev et al. do not explicitly teach “data vectors” and providing a visual representation to a human user so that the user can selected a property.
Sharma et al. teach a mass spectrometry (MS) proteomics data management platform with file formats for MS data including tables (i.e. arrays which are analogous to vectors)  for data representation (page 825, col. 2, par. 3) and options for viewing output (page 825, col. 1, line 12-15) which allow tables to be displayed (page 825, col. 2, par. 3).

Sharma et al. teach a viewer interface for presenting a visual representation of MS experiment data (Figure 4) and allows a human user to make selections from the experimental data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teaching of Zubarev et al. for quantifying analytes from mass spectral data by MS analysis of spectra with the teaching of Sharma et al. for a MS data management platform which allows users to store data as tables in files and view and interact with the MS data through a visual interface.  Sharma et al. provide motivation by teaching that their platform allows for experimental annotation, organization and searchability of the MS data (Abstract). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Zubarev et al. and Sharma et al. because both are concerned with MS data analysis. 
Applying the KSR standard of obviousness to Zubarev et al. and Sharma et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Zubarev et al. and Sharma et al. to arrive at the predictable result of the instant claims drawn to receiving MS data and additional data represented as tables for viewing and selecting of sample properties that are then used to search a database for a compound. Such a combination is merely a "predictable use .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicants have amended claim 24 to recite that the additional data of sample properties are “study variables.” The instant specification (par. 0016) describes study variables as including factors that have an influence on the measurements, time elapsed after drug administration, preparation of the sample, conditions of a particular measurement and tissue or organism that sample was taken from. The specification provides examples but does not have a limiting definition of “study variables.” Using the standard of Broadest Reasonable Interpretation (BRI) “study variables” reads on any measurement associated with a study.  The teaching of Zubarev et al. (page 5, lines 15-16) of determining the locality of certain analytes with respect to retention time reads on study variables because the retention time reads on an example of “time elapsed”.
Applicants argue that the cited references do not disclose associating study variables with initial data vectors, using those study variables to group the initial data vectors and provide a visualization of the data vectors.
In response, the claimed “associating study variables with initial data vectors” reads on associating data from a study with a test of a sample. For example associating the measured analyte retention time with the sample from which that analyte retention time was measured. Zubarev et al. teach MS sample measurements from specific samples (page 5, lines 15-16 and page 7, lines 12-22) while Sharma et al. teach that 
  The claims do not explicitly recite using the study variables to group initial data vectors, as set forth in the Remarks (page 3). However, claim 25 recites grouping a number of initial data vectors according to one or more properties of the sample. Zubarev et al. teach identifying localized neighboring analytes “n” (page 17-18, connecting paragraph) which are a group of neighboring peptides corresponding to a target peptide (page 35, lines 16-20), wherein the target peptide reads on being the “one or more properties of the sample.” It would be obvious to group study variables such as retention time by properties of the sample such as target peptide using the tables of Sharma et al. One of skill in the art would realize that measured data can be grouped according to any associated index, such as a “study variable”.

Additional Noted Art
Eiler (US 2014/0097338) teaches comparing a sample to a database to determine properties of a sample such as temperature of origin, temperature of formation or temperature of storage (par. 0017 and 0025). Eiler therefore teaches grouping samples by study variables.

Suggestion for Examiner Interview
In view of the rejection still being maintained after an RCE and second round of prosecution, applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631